224 S.E.2d 631 (1976)
290 N.C. 16
STATE of North Carolina
v.
Albert RHODES.
No. 83.
Supreme Court of North Carolina.
May 14, 1976.
*635 Atty. Gen. Rufus L. Edmisten and Special Deputy Atty. Gen. James L. Blackburn, Raleigh, for the State.
Swain, Leake & Stevenson, Joel B. Stevenson, Asheville, for defendant appellant.
SHARP, Chief Justice:
Defendant's appeal presents the single question whether the trial judge committed reversible error when, after excusing the jury during defendant's cross-examination of Mrs. Rhodes, he extensively warned her that he was "not impressed with her truthfulness" and that he was "just not going to tolerate any perjury in this case." (The judge's remarks to the witness are set forth in the preliminary statement of facts.)
The presiding judge is given large discretionary power as to the conduct of a trial. Generally, in the absence of controlling statutory provisions or established rules, all matters relating to the orderly conduct of the trial or which involve the proper administration of justice in the court, are within his discretion. Shute v. Fisher, 270 N.C. 247, 154 S.E.2d 75 (1967); Rooks v. Bruce, 213 N.C. 58, 195 S.E.2d 26 (1938); 88 C.J.S. Trial § 36 (1955); 7 Strong's N.C. Index 2d Trial § 5 (1968). *636 Thus a trial judge may, if the necessity exists because of some statement or action of the witness, excuse the jurors and, in a judicious manner, caution the witness to testify truthfully, pointing out to him generally the consequences of perjury. See 75 Am.Jur.2d Trial § 115 (1974); Annot., Error-Statements as to Perjury, 127 A.L.R. 1385, 1388 (1940).
Any intimation by the judge in the presence of the jury, however, that a witness had committed perjury would, of course, be a violation of G.S. § 1-180 and constitute reversible error. State v. McBryde, 270 N.C. 766, 155 S.E.2d 266 (1967); State v. Simpson, 233 N.C. 438, 64 S.E.2d 568 (1951); State v. Swink, 151 N.C. 726, 66 S.E. 448 (1909). Moreover, whether the reference to perjury be made in or out of the presence of the jury, "error may be found in any remark of the judge, in either a civil or criminal trial, which is calculated to deprive the litigants or their counsel of the right to a full and free submission of their evidence upon the true issues involved to the unrestricted and uninfluenced deliberation of a jury (or court in a proper case)." Annot., 127 A.L.R. 1385, 1387. Therefore, judicial warnings and admonitions to a witness with reference to perjury are not to be issued lightly or impulsively. Unless given discriminatively and in a careful manner they can upset the delicate balance of the scales which a judge must hold evenhandedly. Potential error is inherent in such warnings, and in a criminal case they create special hazards.
First among these is that the judge will invade the province of the jury, which is to assess the credibility of the witnesses and determine the facts from the evidence adduced. State v. Canipe, 240 N.C. 60, 81 S.E.2d 173 (1954); 7 Strong's N.C. Index 2d Trial § 18 (1968). It is most unlikely that a judge would ever warn a witness of the consequences of perjury unless he had determined in his own mind that the witness had testified falsely. Therefore, if, while acting upon an assumption which only the jury can establish as a fact, he makes declarations which alter the course of the trial, he risks committing prejudicial error. For this reason, inter alia, the judge has no duty to caution a witness to testify truthfully. "Once a witness swears to give truthful answers, there is no requirement to `warn him not to commit perjury or, conversely to direct him to tell the truth.' It would render the sanctity of the oath quite meaningless to require admonition to adhere to it." United States v. Winter, 348 F.2d 204, 210 (2d Cir.1965).
A second hazard is that the judge's righteous indignation engendered by his "finding of fact" that the witness has testified untruthfully may cause the judge, expressly or impliedly, to threaten the witness with prosecution for perjury, thereby causing him to change his testimony to fit the judge's interpretation of the facts or to refuse to testify at all. Either choice could be an infringement of the defendant's Sixth Amendment rights to confront a witness for the prosecution for the purpose of cross-examination or to present his own witnesses to establish a defense. Both rights are fundamental elements of due process of law, and a violation of either could hamper the free presentation of legitimate testimony. The following statement from Annot., 127 A.L.R. 1385, 1390, is pertinent: "Any statement by a trial court to a witness which is so severe as to put him or other witnesses present in fear of the consequences of testifying freely constitutes reversible error."
The United States Supreme Court considered the foregoing principle in Webb v. Texas, 409 U.S. 95, 93 S. Ct. 351, 34 L. Ed. 2d 330 (1972) (per curiam). In that case the defendant was convicted of burglary. At his trial, when the State rested its case, the defendant called his sole witness, who was then serving a prison sentence. In the absence of the jury, on his own initiative, the judge admonished the potential witness concerning the consequences of perjury and threatened him with indictment and a prison sentence if he lied on the stand. The defendant's attorney objected to these comments on the ground that the court was thereby depriving him of his defense by *637 coercing his only witness into refusing to testify. When counsel indicated that he was nonetheless going to ask the witness to take the stand the judge interrupted: "Counsel, you can state the facts, nobody is going to dispute it. Let him decline to testify." The witness then refused to testify for any purpose and was excused by the court.
Upon his conviction the defendant appealed to the Texas Court of Criminal Appeals, contending that the judge had coerced his witness from testifying and that this conduct indicated the trial judge's bias and resulted in a deprivation of due process. That court affirmed the conviction, holding that the petitioner had not adequately objected to the judge's conduct and that, in any event, "there was no showing that the witness had been intimidated by the admonition or had refused to testify because of it."
The Supreme Court, rejecting both of these theories, reversed. The Court said: "The suggestion that the petitioner or his counsel should have interrupted the judge in the middle of his remarks to object is, on this record, not a basis to ground a waiver of the petitioner's rights. The fact that Mills was willing to come to court to testify in the petitioner's behalf, refusing to do so only after the judge's lengthy and intimidating warning, strongly suggests that the judge's comments were the cause of Mills' refusal to testify.
"The trial judge gratuitously singled out this one witness for a lengthy admonition on the damages of perjury. But the judge did not stop at warning the witness of his right to refuse to testify and of the necessity to tell the truth. Instead, the judge implied that he expected Mills to lie, and went on to assure him that if he lied, he would be prosecuted and probably convicted for perjury, that the sentence for that conviction would be added on to his present sentence, and that the result would be to impair his chances for parole. At least some of these threats may have been beyond the power of this judge to carry out. Yet in light of the great disparity between the posture of the presiding judge and that of a witness in these circumstances, the unnecessarily strong terms used by the judge could well have exerted such duress on the witness' mind as to preclude him from making a free and voluntary choice whether or not to testify.
"In Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 1923, 18 L. Ed. 2d 1019 (1967), we stated:
`The right to offer the testimony of witnesses, and to compel their attendance, if necessary, is in plain terms the right to present a defense, the right to present defendant's version of the facts as well as the prosecution's to the jury so it may decide where the truth lies. Just as an accused has the right to confront the prosecution's witnesses for the purpose of challenging their testimony, he has the right to present his own witnesses to establish a defense. This right is a fundamental element of due process of law.'
"In the circumstances of this case, we conclude that the judge's threatening remarks, directed alone at the single witness for the defense, effectively drove that witness off the stand, and thus deprived the petitioner of due process of law under the Fourteenth Amendment." Webb v. Texas, supra, 409 U.S. at 97-98, 93 S. Ct. at 353, 34 L.Ed.2d at 333.
A third hazard is that the judge's admonition to the witness with reference to perjury may intimidate or discourage the defendant's attorney from eliciting essential testimony from the witness. This is particularly true when the judge anticipates a line of defense and indicates his opinion that the testimony necessary to establish it can only be supplied by perjury; a fortiori, if the judge's warnings and admonitions to the witness are extended to the attorney, coercion can occur. A law license does not necessarily insulate one from intimidation. In short, even a seasoned trial attorney may trim his sails to meet the prevailing judicial wind. If a defendant's attorney is intimidated by a trial judge's unwarranted or unduly harsh attack on a witness or the attorney himself, then the *638 defendant's constitutional right to effective representation guaranteed by the Sixth Amendment is impinged.
The danger that a defendant's right to effective representation may be impaired by a trial judge's threat to or intimidation of the defendant's counsel has been treated in Annot., Conduct of Court-Rebuking Counsel, 62 A.L.R. 2d 166 (1958). In it there appears the following:
"[I]n reviewing a case where the defendant's lawyer has run into stormy judicial weather, courts usually confine their inquiry to the single question: Was the jury influenced, or likely to be influenced, against the defendant? Once satisfied on this point, most courts promptly decide whether or not to affirm.
"But the jury makes up but a part of the cast of characters in a trial. The lawyer also has his important role; and although the profession, especially that part of it that engages in criminal trials, is often thought to be tough-skinned, it is a fallacy to regard it as deficient in ordinary human sensitivity. If this premise is well taken, it follows that the judge can, by punishment, threat, abuse, and stricture, with or without design, cow or obstruct all but the most daring or determined lawyers to the point that their clients suffer from loss of effective representation. Once such a possibility is recognized, it no longer suffices merely to decide whether or not the jury was biased. Error may have been present although the jury's disposition towards the defendant was not at all warped; it could be that an intimidated or discouraged attorney left undeveloped a persuasive defense, and the trial became ex parte for practical purposes.
"So far as quantity goes, opinions giving direct recognition to the likeness of the judge's hurting the defendant by scaring or disorienting his lawyer are unimpressive; but the handful that have used it are logically attractive." Id. at 190.
A fourth and final interest of a criminal defendant that may be affected by a trial judge's manner of warning a witness is the defendant's due process right to trial before an impartial tribunal. "A fair jury in jury cases and an impartial judge in all cases are prime requisites of due process." It is a maxim that "`[e]very litigant, including the state in criminal cases, is entitled to nothing less than the cold neutrality of an impartial judge.'" Ponder v. Davis, 233 N.C. 699, 703-04, 65 S.E.2d 356, 359 (1951). See State v. Arnold, 284 N.C. 41, 199 S.E.2d 423 (1973); State v. Canipe, supra; In re Estate of Edwards, 234 N.C. 202, 66 S.E.2d 675 (1951). The right to an impartial judge embraces a defendant's right to present and conduct his own defense unhampered by the judge's idea of what that defense should be or how it should proceed. See Webb v. Texas, supra. Compare Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975). Thus a criminal defendant has the right to present his own version of the facts, to present his own witness without unwarranted judicial interference, and to have his guilt or innocence determined only after all admissible, relevant testimony which he has offered has been considered by the jury. See United States ex rel. Darcy v. Handy, 203 F.2d 407 (3d Cir. 1953) (per curiam).
Because of the inherent hazards and many potential errors in the innumerable factual situations in which they may occur, a slide-rule definition of "reversible error" to measure a trial judge's comments to a witness with reference to perjury has not been formulated. As pointed out in Annot., 127 A.L.R. 1385, 1386-87, "The principal questions are, of course, whether acts or reference regarding perjury, by whomsoever made, have the effect either of stifling the free presentation of all the legitimate testimony available, or of preventing the unprejudiced consideration of all the testimony given, either of which may be sufficient to constitute reversible error."
After applying these considerations to the present case, it is our opinion that the judge's remarks probably had the effect of stifling the free presentation of competent, available testimony. We therefore hold that they constituted reversible error.
*639 Judge Wood's remarks to Mrs. Rhodes, although less severe than the trial judge's admonitions in Webb v. Texas, supra, were extensive, accusatory, and threatening. The judge clearly indicated his opinion that the witness was lying when she said she remembered neither making the oral statement to Sheriff Arrington and Deputy Sheriff Messer (about which they both testified) nor signing the written statement (State's Exhibit 1), which Messer testified contained word for word what she had told the officers. The judge was equally positive in his statement that he was "just not going to tolerate any perjury in this case." This last remark was clearly addressed to Mr. Francis, counsel for defendant, as well as to the witness.
Subsequently, in reply to the judge's statement to Mrs. Rhodes that all he was asking her to do was to tell the truth, she said: "All right, I'll just tell the truth. My husband didn't do any of it. He's not that kind of man. . . ." It would appear from this response that Mrs. Rhodes herself had not been intimidated; that, had she been questioned before the jury about events on the nights in question, she would have contradicted the testimony of her daughter, the prosecuting witness.
After Mrs. Rhodes had told the judge the truth was that defendant "didn't do any of it," he specifically told defense counsel that he'd let him ask her anything he wanted but he was telling him "out of the presence of the jury" what the court's feelings were; that the witness's memory was "too convenient"; that he just didn't believe "minds are that bad that they can conjure up that sort of thing." The clear implication of this judicial pronouncement was that if Mrs. Rhodes, in response to questioning by Mr. Francis, testified before the jury that defendant "did not do any of it," repudiated the statement which bore her signature (State's Exhibit 1), and said she had no recollection of signing it, Mr. Francis would have deliberately offered testimony which the court believed to be perjured.
It was then that Mr. Francis said, "I don't have any further questions, Judge." Shortly thereafter the jury was brought back and Mr. Francis immediately said in their presence, "No further questions, your Honor, for the defendant." However, in response to questions from the district attorney, Mrs. Rhodes then testified, inter alia, "I do not remember making a statement in front of Mr. Messer and my daughter, Rose Marie, that my husband, Albert Rhodes, had sexual intercourse with my daughter on January 20, 1974."
Since Mrs. Rhodes did not give the jury her version of the events of the nights of January 19, 20, and 21, 1974, State's Exhibit No. 1 was not competent evidence. However, in the presence of the jury she identified her signature on "the four handwritten pages . . . dated January 22, 1974 . . . State's Exhibit No. 1." Further, Sheriff Arrington and Deputy Sheriffs Messer and Young testified in the presence of the jury that Mrs. Rhodes was present when Rose made the statement charging defendant with incest on the nights in question. The unmistakable inference was that she had made and signed a statement corroborating Rose's testimony. Thereafter she only testified generally as to her mental illness and her treatments for it. The jury were left to speculate why Mrs. Rhodes did not testify further and why the statement, about which there was so much talk, was not offered in evidence.
The Attorney General argues that defendant's trial counsel was fully aware that if Mrs. Rhodes gave testimony exonerating her husband of the crimes charged, her signed statement corroborating her daughter's incriminating testimony would immediately become competent for the purpose of impeachment. Therefore, he contends the trial counsel's decision not to offer her exculpatory testimony was not the result of judicial interference or intimidation but represented his considered opinion that her signed statement would do defendant more harm than her testimony could cure.
Obviously counsel faced a difficult decision. State's Exhibit No. 1 did more than corroborate Rose. It added another dimension (purposely omitted here) to conduct *640 which, by all known contemporary standards, is universally condemned. Indeed, the entire statement is so shocking that it brings to mind the old admonition, "I pray you, sir, to understate your case lest the full truth, surprising beyond belief, deafen untutored ears." It is interesting that in his early remarks to counsel during the voir dire, the judge himself felt constrained to say with reference to State's Exhibit No. 1, "I'm not impressed with the truthfulness in the statement that was made at the time." At that point he was "bothered" by Mrs. Rhodes' assertion that she had no recollection of making the statement. The testimony of Mrs. Rhodes, one of the three people who knew the truth of the matters in issue, was extremely important to both the State and the defendant. Unfortunately, her history of mental illness and her inconsistent statements made her reliability as a witness for either side suspect.
The credibility of the witness was, of course, for the jury alone. Just as certainly, counsel for defendant was entitled to make the difficult decision whether to offer Mrs. Rhodes' testimony unhampered by pressure from the trial judge. In his brief, represented by different counsel on appeal, defendant asserts that Mr. Francis's "trial tactics" originally called for a thorough examination of Mrs. Rhodes, and these plans were "completely disrupted" by the trial judge's extended comments. On this record we cannot say that counsel's failure to permit her to tell the jury what she had told the judge on voir dire, that is, that defendant "didn't do any of it," was the result of trial strategy. On the contrary, the record suggests a substantial likelihood that Mrs. Rhodes was not asked whether defendant committed the alleged acts because her attorney felt constrained by the judge's statements. This being true, we feel justice requires that defendant be given a new trial so that all relevant testimony may be adduced and subjected to searching cross-examination. As the California District Court of Appeals said in People v. Byrd, 88 Cal. App. 2d 188, 189-90, 198 P.2d 561, 562 (1948):
"`Accusations such as were made by defendant's stepdaughter of themselves arouse feelings of animosity and prejudice against the accused, and the testimony of the accuser in such cases frequently is, and in this case it certainly was, of such a nature as to depict the defendant as a depraved individual. . . . "In such a situation, the only defense available, ordinarily, to the accused is his own denial of any asserted misconduct, together with evidence of a former good reputation; otherwise, he is utterly defenseless and at the mercy of a jury which probably is very much prejudiced. . . . It is because of the recognized existence of the ease with which convictions of men, even those of unblemished reputation, may be secured in cases of the instant kind that courts are at pains to insist upon fair trials in all respects being accorded to the accused." . . .. "It has long been recognized that there is no class of prosecution `attended with so much danger, or which afford so ample an opportunity for the free play of malice or private vengeance.'" . . ..'"
In conclusion, we emphasize that nothing said herein is to be construed as the expression of an opinion as to the credibility of any witness or as to Mrs. Rhodes' veracity at any particular time. These questions must be left to the jury who can observe all the witnesses and weigh their testimony, and whose function it is to find the facts. Because it appears from the record that the judge improperly projected himself into this case in a manner calculated to alter counsel's trial strategy there must be a
New Trial.